DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
This action is in response to the applicant’s request for continued examination filed on 09 September, 2020. Claims 1-2 and 5-12 are pending and examined. Claims 1, 5-6 and 8-12 are currently amended. Claims 3-4 are cancelled. 
Response to Amendment
The Amendment filed 09 September, 2020 has been entered. Claims 1-2, 5-12 remain pending in the application. Regarding the Final Office Action mailed on 16 June, 2020, Applicant’s amendments to the Claims have overcome the 35 USC 112(a) and 112(b) rejections previously set forth. Applicant’s amendments necessitate new 35 USC 112(a) and 112(b) rejections set forth in this office action (see Claim Rejections 35 USC 112).
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 09 September, 2020, with regard to the rejections of claims 1-2, 5-12  under 35 USC 103 have been fully considered but they are not persuasive.  
Regarding applicant’s argument that prior art fails to disclose or suggest “ignoring detection by certain sensors” and “operating the airbag device whether the physical quantity detected by the door sensors and the pillar sensors exceeds the first value or not... operating the airbag device whether the physical quantity detected by the floor sensor exceeds the second value or not”, the examiner respectfully disagrees. 
Claim 1 recites “in a case where the predicted collision is in the cabin portion, maintain the threshold at a first value and perform for operating the airbag device whether the physical quantity detected by the door sensors and the pillar sensors exceeds the first value or not, and in a case where the predicted collision position is in a front fender of the host vehicle, change the threshold to a second value for a predetermined time and perform for operating the airbag device whether the physical quantity detected by the floor sensor exceeds the second value or not, the second value being smaller than the first value” which is rejected under 35 U.S.C. 112(a) and 112(b) for introducing NEW MATTER and being ambiguous on the conditions for operating the airbag device (See Claim Rejections - 35 USC § 112) . The claim is interpreted by the examiner, based on the specification, as “in a case where the predicted collision is in the cabin portion, maintain the threshold at a first value and perform for operating the airbag device when the physical quantity detected by the sensor exceeds the first value, and in a case where the predicted collision position is in a front fender of the host vehicle, change the threshold to a second value for a predetermined time and perform for operating the airbag device when the physical quantity detected by the sensor exceeds the second value” for the purpose of examination. The rejections are set forth in this office action based on the above interpretations (See Claim Rejections - 35 USC § 103). Therefore the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
Claims 8-10 recite similar languages as claim 1 above and are rejected for same reasons as claim 1.
With respect to the dependent claims 2, 5-7 and 11-12, the Applicant provides no additional arguments other than their dependency from the independent claims 1 and 9. Because independent claims 1 and 9 are not allowable, dependent claims 2, 5-7 and 11-12 are not allowable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“side collision prediction device” in claims 1, 5-7 and 9-10.
The structure for the “side collision prediction device” is “an in-vehicle camera, an in-vehicle radar” (Specification, para 0033).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “an electronic control unit configured to: …in a case where the predicted collision is in the cabin portion, maintain the threshold at a first value and perform for operating the airbag device whether the physical quantity detected by the door sensors and the pillar sensors exceeds the first value or not, and in a case where the predicted collision position is in a front fender of the host vehicle, change the threshold to a second value for a predetermined time and perform for operating the airbag device whether the physical quantity detected by the floor sensor exceeds the second value or not, the second value being smaller than the first value.” which is not explicitly disclosed in the specification. 
front fender portion of the host vehicle, the lateral acceleration is detected in the central portion of the host vehicle… In a case where the predicted collision position of the inevitable collision is the cabin portion of the host vehicle, the lateral acceleration of the host vehicle is detected in the side portion of the host vehicle…” which contradicts claim 1. To be specific, in the specification, when the predicted collision is in the front fender, the lateral acceleration is “detected in the central portion of the host vehicle” (i.e. using the floor sensor, see Figs 1-2, para 0015 and para 0066-0068 of embodiments I), while claim 1 recites “…in a front fender… whether physical quantity detected by the floor sensor exceeds the second value or not” (i.e. ignoring the floor sensor). Similarly, the specification recites when the predicted collision is in the cabin portion, the lateral acceleration is detected in the side portion of the host vehicle (i.e. using door/pillar sensors, see Fig. 1-2 and para 0101 of embodiment II), while claim 1 recites “…in the cabin portion, …whether the physical quantity detected by the door sensors and the pillar sensors exceeds the first value or not” (i.e. ignoring the door/pillar sensors).  Further, there is no explicit disclosure in the specification for “whether the physical quantity detected by the door sensors and the pillar sensors exceeds the first value or not” to be linked with “collision in the cabin portion” and “whether the physical quantity detected by the floor sensor exceeds the second value or not” to be linked with “predicted collision position in a front fender”. In addition, there are no clear relations between a threshold for the floor sensor and a threshold for the pillar/door sensor, i.e., the relative quantity of the first and second threshold related to ONE sensor instead of two types of sensors in the specification. There specification seems to have no universal threshold for all types of sensors. Moreover, in both cases recited in claim 1 above, i.e. the predicted collision in the cabin portion or front fender, the threshold being maintained or adjusted is the only condition required to operate the airbag, the thresholds are not compared to any sensor readings to operate an airbag device, which seems to be different from the embodiments recited in the specification. For at least above, claim 1 recites NEW MATTER and is rejected under 35 U.S.C. 112(a).  
Claims 11-12 recite “a first door sensor…in a first door…”, “a first pillar sensor…on a first side of the first door and a second pillar sensor…on a second side of the first door” which is not explicitly disclosed in the specification. The closest paragraph in the specification is para 0044 which recites Fig. 2. It is clear from Fig. 2 that there is no ONE door that has both door sensor and pillar sensors on the two sides. Therefore claims 11 and 12 recite NEW MATTER and is rejected under 35 U.S.C. 112(a).  
Claims 8-10 recite similar languages as claim 1 above and are rejected for same reasons as claim 1.
Claims 2, 5-7 and 11-12 are rejected for the dependency on claims 1 and 9. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “…an electronic control unit configured to: 
in a case where the detection value of the physical quantity exceeds a threshold, perform for operating the airbag device, 
in a case where the predicted collision is in the cabin portion, maintain the threshold at a first value and perform for operating the airbag device whether the physical quantity detected by the door sensors and the pillar sensors exceeds the first value or not, and 
in a case where the predicted collision position is in a front fender of the host vehicle, change the threshold to a second value for a predetermined time and perform for operating the airbag device whether the physical quantity detected by the floor sensor exceeds the second value or not, the second value being smaller than the first value” which is ambiguous. 
The claim recites, in parallel, three cases where the ECU is configured to operate the airbag device. The three cases are considered as three independent conditions under which the airbag device is operated. However, it is not clear what the relations between the three cases are and how the second and third cases are implemented as conditions to operate the airbag device. For the second case, by reciting “maintain the threshold at a first value and perform for operating the airbag device whether the physical quantity…or not”, it seems the airbag device is operated under no conditions when the predicted collision position is in the cabin portion. It is not clear what the function of the threshold is and it is not clear why the door sensor/pillar sensor need or need not be considered, since there are no sensor readings considered at all to operate the airbag In addition, in the second case, the physical quantity detected by the door sensors and the pillar sensors is compared with the 1st value of the threshold, while in the third case, the physical quantity detected by the floor sensor is compared with the 2nd value of the threshold and the claim further recites the 2nd value being smaller than the 1st value. It is not clear how the thresholds related to two different sensors can be compared. From above, the claim is indefinite and is therefore rejected under 35 U.S.C. 112(b). The claim is interpreted by the examiner as “…an electronic control unit configured to: in a case where the detection value of the physical quantity exceeds a threshold, perform for operating the airbag device; in a case where the predicted collision is in the cabin portion, maintain the threshold at a first value and perform for operating the airbag device when the physical quantity detected by the sensor exceeds the first value, and in a case where the predicted collision position is in a front fender of the host vehicle, change the threshold to a second value for a predetermined time and perform for operating the airbag device when the physical quantity detected by the sensor exceeds the second value” for the purpose of examination.  
Claim 1 recites “a physical quantity detection device …output a detection value of the physical quantity” and “the physical quantity detection device comprises a floor sensor…door sensors and pillar sensors”. Claim 1 further recites “…the physical quantity detected by the door sensors and the pillar sensors…” It is not clear “a detection value” is from the floor sensor or the door/pillar sensors, i.e. when the device output ONE detection value while there are multiple sensors, it is not clear which sensor is used to output the ONE value. In addition, when there are multiple door/pillar sensors, it is not clear if the output values of all the sensors are compared with the threshold or one or some of the sensor values are compared with the threshold a detection value”. Therefore the claim is indefinite and rejected under 35 U.S.C. 112(b). The claim was interpreted by the examiner as “one of the detection values from the plurality of door sensors and pillar sensors is used as the detection value of the physical quantity and compared with the threshold” for the purpose of examination. 
Claim 1 recites “a floor sensor in a central side of the host vehicle” which is ambiguous. It is not clear which part of the vehicle is considered to be “central side”. Therefore the claim is indefinite and rejected under 35 U.S.C. 112(b). The claim was interpreted by the examiner as “a floor sensor in the central portion of the host vehicle” for the purpose of examination. 
	Claims 1 and 5 both recite “threshold” and “first value” and/or “second value”. The threshold value need be specific to a sensor. When simply reciting “change the threshold to a first/second value”, it is not clear the threshold is for a floor sensor or any of the pillar/door sensors. Therefore the claim is indefinite and rejected under 35 U.S.C. 112(b).
Claims 11-12 recite “a first pillar sensor…on a first side of the first door and a second pillar sensor…on a second side of the first door” which is ambiguous. It is not clear the “first side” and “second side” refer to “inside” and “outside” of the door OR “front side” and “rear side” of the door. Therefore the claim is indefinite and rejected under 35 U.S.C. 112(b). The claim was interpreted by the examiner as “a first and a second pillar sensor on the front and rear side of the first door” for the purpose of examination. 
Claim 8 recites “the door sensors” and “the pillar sensors” in line 15 which lack antecedent basis.
Claims 8-10 recite similar languages as claim 1 above and are rejected for same reasons as claim 1.
Claims 2, 5-7 and 11-12 are rejected for the dependency on claims 1 and 9. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazu (US20160339860, hereinafter Shimazu) in view of in view of Kuroda (US20050107933, hereinafter Kuroda). 
Regarding Claims 1 and 8-10, Shimazu teaches an occupant protection device and method for a vehicle (Shimazu, para 0035, lines 1-3; Fig. 2; Fig. 3), the occupant protection device and method comprising:
a side collision prediction device configured to predict a collision with a side of a host vehicle and output a prediction result including determination about whether or not the predicted collision is an inevitable collision (Shimazu, para 0041 and Fig. 2 teach side-on collision; para 0065 lines 13-28 and Fig. 5, steps 104-112 teach predicting an unavoidable collision) and a collision prediction position in a case where the predicted collision is the inevitable collision (Shimazu, para 0065 teaches predicting collision position when a collision is forecasted as unavoidable);
a physical quantity detection device configured to detect a physical quantity related to the collision with the side of the host vehicle and output a detection value of the physical quantity, wherein the physical quantity detection device comprises:
a floor sensor in a central side of the host vehicle (Shimazu, para 0041 teach a floor sensor detecting left-right acceleration), 
Shimazu, para 0073, the behavior sensor 27 can be provided at the left and right side of the vehicle which measures lateral acceleration);
an airbag device configured to expand to protect an occupant of the vehicle when the airbag device is operated (Shimazu, para 0038, lines 4-7 teaches an airbag); and
an electronic control unit configured to:
in a case where the detection value of the physical quantity exceeds a threshold, perform for operating the airbag device (Shimazu, para 0079, lines 1-25 and Fig. 5, steps 107A-107C teach operating airbag device when a threshold being exceeded), 
in a case where the predicted collision is in the cabin portion, maintain the threshold at a first value and perform for operating the airbag device whether the physical quantity detected by the door sensors and the pillar sensors exceeds the first value or not (Shimazu, para 0067 teaches side collision related to relative large observed physical quantity and a first threshold; Fig. 5, steps 108-124 and para 0080, lines 8-10 teach operating the airbag device), and 
in a case where the predicted collision position is in a front fender of the host vehicle, change the threshold to a second value for a predetermined time and perform for operating the airbag device whether the physical quantity detected by the floor sensor exceeds the second value or not, the second value being smaller than the first value (Shimazu, para 0070 teaches side collisions from oblique rear related to relative small observed physical quantity and a second threshold. It is obvious to a person with ordinary skills in the art the both rear and front oblique collision lead to reduced sensor output and can use a reduced threshold to detect the collision more precisely; para 0070 and 0071 teach exceeding second threshold for predetermined time; Fig. 5, steps 108-124 and para 0080, lines 8-10 teach operating the airbag device).
Shimazu does not explicitly teach door sensors and pillar sensors on both sides of a cabin portion of the host vehicle. 
However, in the same field of endeavor, Kuroda teaches door sensors and pillar sensors on both sides of a cabin portion of the host vehicle (Kuroda, para 0040 teaches G sensors on right and left pillars and adjacent to doors, also see Fig. 2, Fig. 3). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the occupant protection device disclosed by Shimazu to include the satellite sensors close to doors and pillars as disclosed by Kuroda to detect a lateral collision (Kuroda, para 0003).
Regarding Claim 2, Shimazu in view of Kuroda teaches the occupant protection device according to claim 1, wherein the predetermined time is a time corresponding to a time until when the predicted collision occurs from when determination is made that the collision is the inevitable collision (Shimazu, para 0070, lines 17-20 teaches a time collision is predicted; para 0071 teaches the length of time to maintain the second threshold)
Regarding Claim 5, Shimazu in view of Kuroda teaches the occupant protection device according to claim 1, wherein: 
the side collision prediction device is configured to output the prediction result including a predicted relative speed of a collision prediction object and the host vehicle in a case where determination is made that the collision is the inevitable collision (Shimazu, para 0065, lines 13-28); and 

Regarding Claim 6, Shimazu in view of Kuroda teaches the occupant protection device according to claim 1, wherein: 
the side collision prediction device is configured to output the prediction result including a predicted relative speed of a collision prediction object and the host vehicle in a case where determination is made that the collision is the inevitable collision (Shimazu, para 0065, lines 13-28).
Regarding claims 11 and 12, Shimazu in view of Kuroda teaches the occupant protection device according claim 1 and claim 9.
Shimazu in view of Kuroda does not explicitly teaches the first satellite sensor comprises a first side collision door sensor adjacent a first side door of the host vehicle, a first side collision pillar sensor adjacent a first side center pillar of the host vehicle and a first side collision C pillar sensor adjacent a first side rear pillar of the host vehicle.
Kuroda further teaches a first door sensor of the door sensors is in a first door of the host vehicle; a first pillar sensor of the pillar sensors is in a first pillar of the host vehicle on a first side of the first door and a second pillar sensor of the pillar sensors is in a second pillar of the host vehicle on a second side of the fist door (Kuroda, para 0040 teaches G sensors on right and left pillars and adjacent to doors, also see Fig. 2, Fig. 3 for the layout of the sensors). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimazu in view of Kuroda as applied to claim 1 above, and further in view of Hiraoka (US20100057289; hereinafter Hiraoka). 
Regarding Claim 7, Shimazu in view of Kuroda teaches the occupant protection device according to claim 1.  
Shimazu in view of Kuroda does not teach the side collision prediction device is configured to output information indicating that the side collision prediction device is operated normally; and
the electronic control unit is configured to, in a case where the side collision prediction device is operated normally, perform control for operating the airbag device.
However, in the same field of endeavor, Hiraoka teaches the side collision prediction device is configured to output information indicating that the side collision prediction device is operated normally (Hiraoka, para 0013, lines 1-14 teaches self-diagnosis function of vehicle state detecting devices connected to an occupant protective apparatus. The result of the self-diagnosis is whether the devices are operating normally) and the electronic control unit is configured to, in a case where the side collision prediction device is operated normally, perform control for operating the airbag device (Hiraoka, para 0056, lines 3-10 teaches controlling airbag devices based on the self-diagnosis-enabled vehicle state detecting device). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the occupant protection device disclosed by Shimazu and modified by Kuroda to include the function to output information indicating the collision prediction device is operated normally and for the electronic control unit to perform control for operating the airbag device based on the normal functioning of the collision 
Examiner's Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.